940 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert T. CAPLES, Petitioner-Appellant,v.Al C. PARKE, Warden, Respondent-Appellee.
No. 91-5404.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1991.

1
Before KENNEDY and MILBURN, Circuit Judges, and WILHOIT, District Judge.*

ORDER

2
Albert T. Caples, a pro se Kentucky prisoner, appeals the denial of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Following a jury trial in the Jefferson County, Kentucky, Circuit Court in August 1982, Caples was convicted of burglary, receiving stolen property, and of being a persistent felon and was sentenced to 30 years imprisonment.  Caples's convictions were affirmed by the Kentucky Supreme Court on direct appeal.  Thereafter, a motion for post-conviction relief was denied by the trial court.  The Kentucky Court of Appeals affirmed the denial and the Kentucky Supreme Court denied a petition for discretionary review.


4
Next, Caples filed his habeas petition in the district court alleging, inter alia, that his trial counsel was ineffective because he failed to challenge prior convictions used to establish the persistent felony offender charge.  The district court denied the petition as without merit but issued a certificate of probable cause to appeal.


5
Upon consideration, we will affirm the judgment with respect to petitioner's ineffective assistance of counsel claim for the reasons stated by the district court in its memorandum opinion entered on March 18, 1991.  Simply put, petitioner cannot show that counsel's performance was deficient under Strickland v. Washington, 466 U.S. 668, 687 (1984), or that he suffered prejudice from the allegedly deficient performance.  Petitioner's remaining claims asserted in the district court have been abandoned on appeal.  See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, U.S. District Judge for the Eastern District of Kentucky, sitting designation